DETAILED ACTION
The action is responsive to the following communications: the Application filed March 05, 2021 and the information disclosure statement (IDS) filed April 05, 2021 and May 08, 2022. This application is a CON of 15/986,347 filed May 22, 2018.
Claims 1-20 are pending. Claims 1 and 10 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 05, 2021 and May 08, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Independent claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over independent claims 1-20 of US Patent No. 10,943,652. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Instant Application
US Patent 10,943,652
Comment


Claim 1. An in-memory computing method comprising: 
sequentially applying input signals representative of corresponding values of a vector to corresponding wordlines or source lines of one or more memory cell arrays storing values of a matrix; 



























comparing bitline signals on corresponding bitlines of the one or more memory cell arrays to a threshold for each input signal applied to the corresponding wordlines or source lines; 
incrementing counts for corresponding bitlines when the corresponding bitline signals exceed the threshold for each input signal applied to the corresponding wordlines; and 
outputting the counts after sequentially applying the input signals.









Claim 9. An in-memory computing method for performing multiply-accumulate (MAC) operations and computing vector matrix multiplications, the method comprising:
applying data values of a first vector as inputs to a set of
wordlines of an array of resistive memory devices arranged in columns and rows, wherein the array is arranged such that resistive memory devices in each
row of the array are interconnected by a respective wordline and resistive memory devices in each column of the array are interconnected by a respective bitline, and wherein each resistive memory device in the array
of resistive memory devices has an associated threshold voltage and is configured to store a data value therein;
computing vector-matrix multiplication between the data
values of the first vector applied as inputs to the given set of wordlines and the data values of a second vector stored in the array of resistive memory devices by, for
each given bitline:
receiving, by a comparator directly connected to a corresponding bitline, outputs on the given bitline in response to the inputs being applied to the set of wordlines;
comparing, by the comparator directly connected to the corresponding bitline, the outputs from the given bitline to a threshold associated with the respective
comparator; and
incrementing, by a counter directly connected to a corresponding comparator, a count for the given
bitline when the comparison of the output for the given bitline exceeds the threshold, such that the
count of the given bitline performs the MAC operation between the data values of the first vector as
inputs applied to the set of wordlines and the second vector stored in the array of resistive memory devices.
Claim12. The in-memory computing method of claim 9 further comprising applying the inputs to the set of wordlines
sequentially.
Note footnote1


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Strachan et al. (US 2018/0114569) in view of Baker (US 2008/0310244).
Regarding independent claims 1 and 10, Strachan et al. teach an in-memory computing method comprising: 
sequentially applying input signals (e.g., para. 0019: … an input vector of node values with respect to a weight matrix …) representative of corresponding values of a vector to corresponding wordlines (e.g., para. 0018: row lines … a word line) or source lines of one or more memory cell arrays storing values of a matrix (see FIG. 1 and accompanying disclosure); 
comparing (FIG. 1: 116 and para. 0017: comparators 116) bitline signals on corresponding bitlines of the one or more memory cell arrays to a threshold for each input signal applied to the corresponding wordlines or source lines (e.g., para. 0030: …For example, current comparators 116 may compare the output currents with the threshold current …).
Strachan et al. do not explicitly disclose incrementing counts for corresponding bitlines when the corresponding bitline signals exceed the threshold for each input signal applied to the corresponding wordlines; and outputting the counts after sequentially applying the input signals.
Baker teaches incrementing counts (see FIG. 7: 90 and para. 0067: counter 90) for corresponding bitlines (BL0 … BL4) when the corresponding bitline signals exceed the threshold for each input signal applied to the corresponding wordlines (see FIGS. 7-8 and accompanying disclosure, e.g., para. 0067: …The bit-stream signal path 94 may transition back and forth between logic high and logic low with the output of the comparator 96, VFB, and the counter 90 may increment and/or decrement a count once per clock cycle (or other appropriate interval) based on whether the bit-stream is logic high or logic low …  the counter 90 may be preset with a value stored in memory 91 such that a relatively simple circuit can determine whether the memory element 64 stores a target value); and 
outputting the counts after sequentially applying the input signals (see FIGS. 7-8 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to apply the teaching of Baker to the teaching of Strachan et al. such that an in-memory computing system, as taught by Strachan et al., utilizes a counter, as taught by Baker, for the purpose of implementing circuits may output a value that is representative of both the average value of the bit-stream and the average value of the analog signal from the memory element (see Baker, paragraph [0050]).
Strachan et al. and Baker do not explicitly disclose sequentially applying input signals to word lines.
However, it is a well-known technology that “sequentially applying input signals to word lines” for a type of memory device for its purpose.
For support, of the above asserted facts, see for example, Pellizzer al. (US 9,627,052), col. 7, lines 21-22: wordline … sequentially activated ....
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize memory used sequentially activated word line for the purpose of reducing possible spike, and further these conventional technology are well established in the art of the memory devices.
Regarding claim 2, Strachan et al. and Baker, as combined, teach the limitations of claim 1.
Strachan et al further teach the input signals comprise a plurality of pulses representative of the corresponding values of the vector.

Regarding claims 3-5, Strachan et al. and Baker, as combined, teach the limitations of claim 1.
Strachan et al. further teach values of the matrix are stored along the bitlines; values of the matrix are stored along the wordlines; and values of the matrix are stored in corresponding memory cells across a plurality of memory cell arrays (see e.g., FIG. 1, stored values along wordlines and bitlines matrix).
Regarding claims 6-8, Strachan et al. and Baker, as combined, teach the limitations of claim 1.
Strachan et al. further teach element values of the matrix are stored in corresponding sets of sequential memory cells of the one or more memory cell arrays; the one or more memory cell arrays each comprise an array of memory cells arranged in columns and rows, such that memory cells in each rows of the array are interconnected by a respective wordline and memory cells in each column of the array are interconnected by a respective bitline; and the memory cells comprise resistive memory cells (see e.g., FIG. 1 and accompanying disclosure).
Regarding claim 9, Strachan et al. and Baker, as combined, teach the limitations of claim 1.
Baker further teaches the count output after sequentially applying the input signal comprises a dot product of the vector and the matrix (see FIG. 7 and accompanying disclosure).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of Baker for the same purpose of implementing circuits may output a value that is representative of both the average value of the bit-stream and the average value of the analog signal from the memory element.
Regarding claims 11-13 and 15-20, Strachan et al. and Baker, as combined, teach the limitations of claim 10.
Strachan et al. and Baker teach the limitations of claims 11-13 and 15-20 for the same reason set forth above as applied to dependent claims 2-9.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Re independent claims 1 and 10, claims of US Patent recites all the claimed limitations. The various dependent claims are anticipated by/obvious in view of the conflicting patent.